Citation Nr: 0626281	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  00-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946, and from August 1950 to October 1951.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an increased rating for the 
residuals of tonsillectomy.  The transcript of a June 2000 
hearing, held at the local RO office, is of record.  

This issue was previously remanded in Board decisions dated 
in October 2003 and July 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

A rating action in March 2006 granted service connection for 
a left knee disorder.  A 10 percent rating was assigned.  In 
documents received at the RO in April 2006, the veteran and 
his representative averred that the rating failed to take 
into consideration left knee surgery performed in August 
2005.  This issue is not ripe for appellate review and is 
referred to the RO for appropriate actions.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In July 2005, the Board remanded the case for an additional 
VA otolaryngological examination to determine whether the 
veteran's dysphagia was etiologically related to the service 
connected tonsillectomy and to address the etiology of any 
throat disorders found upon such examination.

The Board observes that to date, the veteran has not been 
scheduled for the appropriate examination.  In correspondence 
dated in August 2005, the Appeals Management Center (AMC) 
requested the veteran to identify and/or any additional 
medical treatment he had received since September 1997.  The 
veteran did not provide any additional evidence in response 
to this inquiry.  However, it also appears that he was never 
scheduled for the otolaryngological examination as directed 
in the Board's July 2005 remand instructions.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Therefore, the Board is again remanding the 
matter in order that the veteran may be afforded the 
appropriate VA medical examination, and to respond to the 
questions posed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the nature and extent of the 
veteran's tonsillectomy residuals.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician should clearly identify all 
currently present disorders of the 
throat, including 1) the presence and/or 
absence of any hoarseness or inflammation 
of the vocal cords or mucus membrane, 2) 
the presence and/or absence of any 
thickening or nodules of the vocal cords, 
3) the presence and/or absence of any 
esophageal carcinoma, and 4) the presence 
and/or absence of any dysphagia.  With 
regard to each currently present disorder 
of the throat, particularly dysphagia and 
esophageal carcinoma, if any, the 
examiner should provide an opinion with 
respect to whether such disorders are 
etiologically related to the veteran's 
tonsillectomy.  The complete rationale 
for all opinions expressed should be 
clearly set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


